Reasons for Allowance
	Claims 2-3, 8-9 and 11-12 are cancelled.
	Claims 1, 4-7 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art discloses “classifying objects into at least two classes, the two classes comprising a first class containing objects that meet at least one defined criterion and a second class containing objects that are subjected to a visual inspection, wherein the classification is carried out automatically based on at least one optical feature that is automatically acquired by one or more optical sensors, and the at least one optical feature determines the class into which each object is classified; creating digital images of each of the objects; labelling the digital images of the objects assigned to the first class with a first identifier, wherein the first identifier indicates that the objects on the digital images meet the at least one defined criterion; displaying the digital images of the objects that are assigned to the second class to one or more users; for each displayed digital image: receiving information from the one or more users, wherein the information indicates whether the object shown in the displayed digital image meets the at least one defined criterion or does not meet the at least one defined criterion, labelling the displayed digital image with an identifier based on the received information, wherein:  if the information indicates that the object shown in the image meets the at least one defined criterion, the identifier is the first identifier; sf-4733397Application No.: 16/989,677Docket No.: 77705-20431.00if the information indicates that the object shown in the image does not meet the at least one defined criterion, the identifier is a second identifier indicating that the object does not meet the at least one identified criterion; and storing the labelled digital images in a data memory and/or feeding the digital images with the respective identifiers to a self-learning model for classifying objects as a training and/or validation dataset”. 
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665